PRENDERGAST, P. J.
The appellant was convicted of forgery, and his penalty fixed at four years in the penitentiary. He filed a proper plea seeking to have the jury recommend that his sentence be suspended. The court properly submitted this question to the jury, and the jury refused to so recommend. He pleaded guilty. In his motion for new trial he alleged that he had agreed with the district attorney to plead guilty with the understanding from the district attorney that he should receive a sentence of two years, and it should be suspended. He further therein says that he understands that *427sentence can only be suspended by tbe court wben recommended by tbe jury, and, tbe jury baying failed to recommend tbe suspension of bis sentence and tbe district attorney being unable to carry out tbe agreement witb bim, he thereupon asked that tbe verdict be set aside, be granted a new trial, another jury impaneled, and again try bis case; that be still insists that be wants to plead guilty, and does not desire to avoid bis agreement to that effect, but wants the state to carry out its agreement witb bim. This is tbe sole ground for a new trial. Tbe judgment of tbe court on said motion shows that tbe court beard evidence thereon and after so bearing tbe evidence overruled tbe motion. What this evidence was tbe record in no way discloses. In bis sworn plea, seeking a suspended sentence, be makes no allegation as to any agreement witb tbe district attorney, but merely “states to the*, court that he has never heretofore been convicted of a felony in this or any other state, and makes application for suspended sentence, in case of conviction, as provided by law.”
Under tbe circumstances we must conclude that the testimony heard by tbe district judge on his motion for new trial did not sustain bis allegation, and that tbe action of tbe court in overruling bis motion is correct. So that tbe judgment will be affirmed.